 
 
IA 
108th CONGRESS
2d Session
H. J. RES. 105 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2004 
Mr. English introduced the following joint resolution; which was referred to the Committee on the Judiciary
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States to lower the age qualification for Senators from 30 years of age to 21 years of age and for Members of the House of Representatives from 25 years of age to 21 years of age. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  
 — 
1.No person shall be a Senator or Representative in Congress who shall not have attained the age of twenty one years.  . 
 
